Citation Nr: 1024154	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability rating based 
upon surgery necessitating convalescence for installation of 
a morphine pump on September
 22, 2003.  

2.  Entitlement to an increased rating for degenerative disc 
disease of C5-6, and residuals of left C5-6 
laminoforaminotomy (cervical spine disability), evaluated as 
30 percent disabling. 

3.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the thoracic spine, 
residuals of anterior discectomy with cadaver bone graft and 
metallic plating of T1-2 (thoracic spine disability), 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993, 
and December 1997 to December 2001. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent disability evaluation for the 
Veteran's cervical spine disability and increased the 
disability evaluation to 10 percent for his thoracic spine 
disability.  In a September 2004 statement, the Veteran 
disagreed with the April 2004 rating decision and also 
indicated that he was seeking a temporary total disability 
rating based upon surgery necessitating convalescence for 
installation of a morphine pump.  The RO adjudicated the 
claim for a temporary total disability for the first time in 
a May 2006 statement of the case, wherein it denied the claim 
and also addressed the Veteran's appealed increased rating 
claims for his cervical and thoracic spine.  In filing a VA 
Form 9, substantive appeal, in May 2006, the Veteran 
perfected the appeal of his increased rating claims and 
indicated his disagreement with the denial of a temporary 
total disability rating based upon surgery necessitating 
convalescence for installation of a morphine pump.  

The Board observes that the issue of a temporary total 
disability rating based upon surgery necessitating 
convalescence for installation of a morphine pump was not 
properly developed (i.e. a rating decision was not issued).  
See 38 U.S.C.A. § 7105 (West 2002).   However, because up to 
this point the claim has been treated by VA as timely 
appealed, the Board determines that it has jurisdiction to 
adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).


The record reflects that the Veteran has established service 
connection for additional disabilities including an 
psychiatric disorder rated as 50 percent disabling; sleep 
apnea, rated as 50 percent disabling; and residuals of a 
tonsillectomy, rated as noncompensable.  His combined 
service-connected disability rating is 90 percent.  During 
the course of this appeal, the Veteran, in May 2006, 
expressly raised the issue of entitlement to a total rating 
based on individual unemployability (TDIU).  In response to 
his claim, the RO furnished the Veteran with a June 2009 
letter explaining what the evidence must show to establish 
TDIU, what information VA would provide, and what information 
the Veteran should submit.  He was specifically asked to 
complete a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability.  The record 
does not contain any response from the Veteran to this 
letter.  However, during a subsequent July 2009 VA 
examination, he reiterated that he had not worked since 2001.  

The Board is cognizant of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In that case, in essence, 
the Court found that a claim for TDIU was part of the 
consideration of a claim for an increased rating.  This case 
difference from Rice, in that the Veteran has significant 
service-connected disabilities that are not currently before 
the Board.  Furthermore, the Veteran has not, to the Board's 
knowledge, completed information requested from the RO in 
conjunction with his TDIU claim.  Accordingly, the issue of 
entitlement to TDIU is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran had a programmable morphine infusion pump 
placed; however, he  did not require at least one month of 
convalescence, did not undergo surgery with severe 
postoperative residuals,  nor immobilized by cast, without 
surgery, of one major joint or more.

2.  The Veteran's cervical spine disability has not been 
manifested by unfavorable ankylosis of the entire cervical 
spine or productive of any incapacitating episodes within the 
past 12 months.  No neurological pathology consistent with a 
separate neurological disability has been shown.

3.  The Veteran's thoracic spine disability has not been 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine; or productive of any incapacitating 
episodes within the past 12 months.  No neurological 
pathology consistent with a separate neurological disability 
has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating 
based upon surgery necessitating convalescence for 
installation of a morphine pump on September 22, 2003, have 
not been met.  38 C.F.R. § 4.30 (2009).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
Veteran's thoracic spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, in the Veteran was apprised of the evidence 
necessary to establish higher ratings for his claimed 
disabilities in an August 2008 letter.  While this notice 
came after the rating decision was issued denying his claims, 
the claim was later readjudicated in July 2009 Supplemental 
Statement of the Case.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations throughout the appeal period.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate evaluations of the Veteran, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board, 
therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 CF.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board notes that in its April 2010 informal hearing 
presentation that the Veteran's representative argued that 
the Veteran should be afforded another VA examination for his 
cervical spine disability since his previous examination was 
rendered without review of the claims folder.  However, the 
claim for an increased rating for the cervical spine 
disability is evaluated based on the current disability level 
and review of the claims folder is not necessary.  
Furthermore, the examination report indicates that the 
examiner obtained an accurate history from the Veteran 
regarding his in-service injury as well as post service 
treatment.  The Board therefore finds this examination 
adequate for rating purposes.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  Thus, 
the duties to notify and assist have been met.


A Temporary Total Disability Rating Based Upon Surgery 
Necessitating Convalescence for Installation of a Morphine 
Pump on September
22, 2003

The Veteran essentially contends that he is entitled to a 
temporary total disability rating based upon surgery 
necessitating convalescence for installation of a morphine 
pump on September 22, 2003.    

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  
In the case of disability which is temporary in nature, such 
as that period of convalescence following surgery, governing 
regulation provides for temporary total disability ratings 
during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, 
or three months beyond the initial three months for any of 
the three reasons set forth above. Extensions of one or more 
months up to six months beyond the initial six months period 
may be made for reasons (2) or (3) above.  38 C.F.R. § 
4.30(b).

Review of the Veteran's medical records shows that the 
Veteran did not meet the criteria for a temporary total 
rating.  The records show that on September 22, 2003, a 
programmable morphine infusion pump was placed in the Veteran 
and he was discharged on the same day following prolonged 
observation.  He was seen the next day for postoperative 
follow-up.  The clinician noted that his wound check looked 
fine and his dressing was dry.  There was a slight adjustment 
in the pump made.  The Veteran was also seen two weeks later 
for follow-up and to have his sutures removed.  His wounds 
looked good and he reported vague nausea, but nothing 
prominent and without further side effects.  The Veteran's 
overall pain control was adequate; it was noted that an 
increased in medication might be warranted.  

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  The 
record shows that the Veteran had a programmable morphine 
infusion pump placed.  However, there is no indication in the 
record that he needed at least one month of convalescence, 
that he had surgery with severe postoperative residuals, or 
that he required immobilization by cast, without surgery, of 
one major joint or more.  Accordingly, there is no legal 
basis for the assignment of a temporary total evaluation.  
The preponderance of the evidence is against the Veteran's 
claim and the appeal must be denied.

Spine Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic 
arthritis is rated using Diagnostic Code 5010, which directs 
that the evaluation of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.
The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just. 38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has evaluated the Veteran's spine disorders under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion range of motion of the cervical spine is 340 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

Cervical Spine Disability

The Veteran essentially contends that his degenerative disc 
disease of C5-6, and residuals of left C5-6 
laminoforaminotomy is more disabling than contemplated by the 
current 30 percent disability evaluation.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 40 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
four but less than six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
July 2009 VA examination report specifically noted that there 
were no incapacitating episodes, and no episodes have been 
noted at any time during the appeal.  Accordingly, the 
Veteran is not entitled to a rating higher based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
notes that in April 2002, the Veteran demonstrated full neck 
range of motion.  While limited neck range of motion was 
noted in September 2003, measurements were not reported.  A 
December 2003 private treatment record noted that the 
Veteran's cervical spine range of motion was moderately 
limited during protrusion, and majorly limited with 
retraction.  He demonstrated 30 degrees of flexion, 27 
degrees of extension, 30 degrees of side bending bilaterally, 
37 degrees of right rotation, and 26 degrees of left 
rotation.  On VA examination in February 2004, the examiner 
noted that the Veteran had significantly decreased range of 
motion of the cervical spine with flexion to 30 degrees, 
extension to 20 degrees, bilateral lateral flexion to 20 
degrees, and bilateral rotation to 45 degrees.  On VA 
examination in September 2008, the Veteran was noted to have 
forward flexion from 0 to 25 degrees with pain to 28 degrees, 
extension from 0 to 10 degrees with pain to 12 degrees, 
lateral flexion from 0 to 15 degrees with pain to 19 degrees 
on the left and 0 to 14 degrees with pain to 16 to the right, 
and lateral rotation from 0 to 30 degrees on the left and 0 
to 24 degrees to the right.  A July 2009 VA examination 
report noted cervical spine range of motion was forward 
flexion from 0 to 30 degrees, extension from 0 to 20 degrees, 
lateral flexion bilaterally was 0 to 30 degrees, and left 
lateral rotation was 0 to 60 degrees, and right lateral 
rotation was 0 to 50 degrees.  Pain at the extremes of range 
of motion was noted.  Additionally, private treatment records 
noted pain with range of motion of the neck (e.g. December 
2003).  As the Veteran has demonstrated the ability to flex, 
extend, laterally flex and extend, and laterally rotate, 
there is no indication of unfavorable ankylosis of the entire 
cervical spine to merit a higher rating.  Thus, the Veteran 
does not meet the criteria for a rating in excess of 30 
percent under this criterion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

For impairments related to the upper radicular group (fifth 
and sixth cervicals), where paralysis is complete, all 
shoulder and elbow movements are lost or severely affected 
while hand and wrist movement are not affected, a 70 percent 
rating is warranted for the major arm and a 60 percent rating 
is warranted for the minor arm. Severe incomplete paralysis 
with warrants a 50 percent disability rating for the major 
arm and a 40 percent disability rating for the minor arm.  
For moderate incomplete paralysis, a 40 percent disability 
rating for the major arm and a 30 percent disability rating 
for the minor arm are warranted.  A 20 percent rating is 
warranted for mild incomplete paralysis of either arm.  38 
C.F.R. § 4.124a, Diagnostic Code 8510.

Radicular pain in the arms was noted throughout the record 
(e.g. January 2003, July 2005).  In December 2001, pain in 
the neck with radiation down into the thoracic spine out into 
the left shoulder was noted.  It was also noted that this was 
a fairly focal area of tenderness.  Motor function was 
preserved in the arms, sensory examination was intact, and 
deep tendon reflexes were brisk and symmetric.  In April 
2002, no motor or sensory deficit in the arms was noted.  In 
October 2002, a little tenderness was noted in the left 
trapezius, but there were no neurological deficits in the 
arm.  In December 2002, the Veteran complained of neck pain 
but denied pain radiating down his arms, distal numbness, 
paresthesia, or weakness.  Upper extremity reflexes were 
diminished bilaterally although symmetric.  Circulation was 
symmetric, and he denied sensation of weakness or numbness.  
In February 2003, it was noted that the Veteran had radiating 
tenderness out towards the shoulders, mostly into the 
trapezii and down into the thoracic paraspinals; extremities 
had good pulses.  Neurological examination was well-preserved 
and intact in the arms despite some breakaway weakness.  In 
June 2003, neurological testing revealed full strength 
throughout with the exception of the left upper extremity, 
which demonstrated partial pain related to weakness in the 
proximal arm;   sensory examination was intact to light touch 
and pinprick.  In September 2003, while both shoulders were 
tender, motor and sensory evaluation were intact.  In 
November 2003, it was noted that there were no motor deficits 
in the biceps, triceps, wrist extensors, or intrinsic muscles 
of the upper extremities.  The Veteran was severely tender 
especially around the C5-6 area which caused pain to 
radiation to the left inter scapular area and also out into 
the shoulder.  In December 2003, it was noted that the 
Veteran's motor and sensory function were well preserved in 
the arms.  On VA examination in February 2004, the Veteran 
had tenderness to palpation from the cervical spine down to 
the thoracic spine and strength was 5/5 and equal bilaterally 
in the upper extremities.  An assessment of mild left C6 
radiculopathy was noted.  In July 2005 and June 2007, the 
Veteran complained of radicular pain in the arms.  In August 
2007, the Veteran complained of neck pain radiating into the 
shoulders; however, motor and sensory function were intact. 
Likewise, in January 2004, the Veteran complained of neck 
pain radiating into the arms but neurological evaluation 
revealed good motor and sensory function in the arms.  
Subsequently on VA examination in September 2008, while 
tenderness was noted, the Veteran had no evidence of upper 
extremity weakness or numbness.  He had absent brachial 
reflexes, grip strength was 55 pounds in the left hand and 70 
pounds in the right hand, pinch strength was 19 pounds on the 
left and 18 pounds on the right, biceps and triceps muscle 
strength was 5/5 bilaterally, deltoid muscles were 4/5 
bilaterally.  The examiner noted that the Veteran was right 
hand dominant.  On VA examination in July 2009, it was noted 
that cranial nerves II through XII were grossly intact, 
strength of the upper extremities was +5/5 and equal 
bilaterally, and deep tension reflexes were +2/4 and equal in 
the upper extremities bilaterally.  

While the Veteran has been noted to have cervical 
radiculopathy, there is no evidence to support a conclusion 
that he has objective neurological symptoms related to his 
cervical spine disability to warrant a separate evaluation.  
Physical examination has demonstrated no neurological 
impairment or sensory deficits.  Additionally, no muscle 
atrophy is present and his muscle strength is normal in the 
upper extremities.  The Veteran is, thus, not entitled to a 
separate rating based upon any neurologic residuals; there 
are not independently ratable neurologic residuals 
demonstrated in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  On examination in September 2008, it 
was noted that with repetitive motion, the Veteran had 
residuals of pain in his neck as his main complaint.  The 
July 2009 examination report noted that after repetitive 
flexion, extension, lateral flexion bilaterally, lateral 
rotation bilaterally of the cervical spine times five, 
testing for increased pain, fatigue, weakness, 
incoordination, and decreased range of motion; the Veteran 
had the same range of motion and increased pain in all of the 
ranges of motion for the cervical spine.  Based on the 
evidence, the Board concludes that the current 30 percent 
evaluation for the service-connected cervical spine 
disability adequately portrays any functional impairment, 
pain, and weakness that the Veteran experiences as a 
consequence of use of his cervical spine.  See DeLuca, supra, 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Spine Disability

The Veteran essentially contends that his degenerative joint 
disease and degenerative disc disease of the thoracic spine, 
residuals of anterior discectomy with cadaver bone graft and 
metallic plating of T1-2 is more disabling than contemplated 
by the current 20 percent disability evaluation. 

As noted above, under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a higher 
rating of 40 percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
four but less than six weeks during the past 12 months.  As 
previously stated the July 2009 VA examination report 
specifically noted that there were no incapacitating 
episodes, and no episodes have been noted at any time during 
the appeal.  Accordingly, the Veteran is not entitled to a 
rating higher based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
notes that in June 2009, the Veteran demonstrated the 
following range of motion of the thoracolumbar spine:  
forward flexion was decreased from 0 to 40 degrees, extension 
decreased from 0 to 15 degrees, bilateral lateral flexion was 
decreased from 0 to 15 degrees, and bilateral rotation was 
decreased from 0 to 20 degrees.  All range of motion was 
noted to have pain at the extreme.  Without evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine a higher rating of 40 percent is not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

As to neurological manifestations, the Board notes that 
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and Diagnostic Code 
8720 refers to neuralgia of the sciatic nerve.

In December 2001, motor function was preserved in legs, 
sensory examination was intact, and deep tendon reflexes were 
brisk and symmetric.  In April 2002, there were no motor or 
sensory deficits in the legs.  In June 2003, sensory 
examination was intact to light touch and pinprick and the 
Veteran's gait was unsteady.  The Veteran complained of pain 
down his right leg to his thigh just above the knee with a 
straight leg raise to 30 degrees; his reflexes were 
physiologic and symmetric throughout.  In September 2003, 
extensive tenderness of the leg was noted to be aggravated by 
range of motion; motor and sensory evaluation was intact.  In 
June 2007, the Veteran's wife indicated that the Veteran had 
numbness in the right foot and lower leg.  In March 2008, low 
back pain with radiculopathy was noted.  In April 2008, the 
Veteran complained of lower back pain radiating to his right 
leg for the past few weeks which was gradually worsening.  It 
was observed that he was limping and wincing while sitting 
and moving in certain ways.  He was tender in the lumbar 
spine area and had positive straight leg raises on the right.  
It was noted that there were no bladder or bowel issues, and 
he was advised as to rest and stretching for his right 
sciatica.  In June 2008, the Veteran was seen for low back 
and right leg pain which he had for the previous 10 months.  
He indicated numbness and pain in the right leg going into 
the bottom of his feet which was intensified by coughing and 
sneezing.  In October 2008, the Veteran complained of sudden 
onset of low back pain which he rated as a 10; he denied 
radiating pain, numbness to extremities, or bowel or bladder 
complaints.  On VA examination September 2008, patellar 
reflexes were weak and Achilles reflexes were absent.  The 
July 2009 VA examination report noted that strength of the 
lower extremities was +5/5 and equal bilaterally, straight 
leg raise test was negative bilaterally, and deep tendon 
reflexes was +2/4 and equal in the lower extremities 
bilaterally.  He was unable to ambulate on his heels and toes 
secondary to pain.  

Based on the evidence, the Board finds that despite the 
Veteran's complaints of radiculopathy, there are no objective 
neurological symptoms related to the thoracic spine 
disability to warrant a separate evaluation.  While an 
unsteady gait was noted, he has not demonstrated neurological 
or sensory deficits which are consistent with a separate 
neurological disability.  Physical examination has 
demonstrated no neurological impairment or sensory deficits.  
Significantly, there is no medical evidence of muscle loss, 
weakness, foot drop, diminished reflexes, altered gait, or 
any form of paralysis which would necessitate a separate 
disability rating for the Veteran's lower extremities.  Nor 
is there any evidence of bowel or bladder difficulties 
associated with the service-connected thoracic spine 
disability.  The Veteran is, thus, not entitled to a separate 
rating based upon any neurologic residuals; there are not 
independently ratable neurologic residuals demonstrated in 
the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The July 2009 examination report noted 
that after repetitive flexion, extension, lateral flexion 
bilaterally, lateral rotation bilaterally of the 
thoracolumbar spine times five, testing for increased pain, 
fatigue, weakness, incoordination, decreased range of motion, 
the Veteran had the same range of motion and increased pain 
in all of the ranges of motion for the thoracolumbar spine.  
Based on the evidence, the Board concludes that the current 
20 percent evaluation for the service-connected thoracic 
spine disability adequately portrays any functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of his cervical spine.  See DeLuca, 
supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate. 
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for either his 
cervical or thoracic spine disabilities and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

A temporary total disability rating based upon surgery 
necessitating convalescence for installation of a morphine 
pump on September 22, 2003, is denied.

An increased rating for degenerative disc disease of C5-6, 
and residuals of left C5-6 laminoforaminotomy (cervical spine 
disability), evaluated as 30 percent disabling, is denied. 

An increased rating for degenerative joint disease and 
degenerative disc disease of the thoracic spine, residuals of 
anterior discectomy with cadaver bone graft and metallic 
plating of T1-2 (thoracic spine disability), evaluated as 20 
percent disabling, is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


